 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ALICE MEJIA, et al.,
                                                          Case No.: 2:18-cv-02128-GMN-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                    [Docket No. 30]
14   WESTGATE LAS VEGAS RESORTS, LLC,
15          Defendant(s).
16         Pending before the Court is Defendant’s motion to compel, filed on an emergency basis.
17 Docket No. 30. Plaintiffs filed a response expressing an intent to provide the disputed discovery,
18 Docket No. 39, which the Court construes as a non-opposition to the motion. Accordingly, the
19 motion to compel is GRANTED. To the extent not already completed, the disputed discovery
20 must be provided by June 13, 2019.
21         IT IS SO ORDERED.
22         Dated: June 11, 2019
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
